DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 27th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 3, 16, and 18-20 were amended, claims 2 and 17 were cancelled. Claims 1-2, 4-16, and 18-20 are currently pending. 
Claim 20 was objected to because of informalities. Claim 20 has been amended. The objection has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments filed on January 27th, 2021 with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10-11, 13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (U.S. Patent No. 8,901,718).
Regarding to claim 1, Cho teaches a double side mounted package structure (Figs. 1-7) comprising:
a module substrate (Fig. 7, element 10; column 11, line 15);
a first die mounted on a top side of the module substrate (Fig. 7, element 1, the first element from the left);
a first plurality of packages mounted on the top side of the module substrate laterally adjacent to the first die (Fig. 7, elements 1, the second elements and the third element from the left);
a routing substrate mounted to a bottom side of the module substrate, a portion of the routing substrate directly underneath the first die (Fig. 7, element 20; column 11, lines 10-11);
one or more openings extending completely through the routing substrate (Fig. 7, vias 25 through the routing substrate 20);
a second plurality of packages mounted on the bottom side of the module substrate and within the one or more openings such that the second plurality of packages is completely laterally surrounded by routing substrate (Fig. 7, elements 1, the elements 1 on the bottom side of the module substrate 10, in the cavity completely laterally surrounded by routing substrate 20
a plurality of contacts on a bottom side of the routing substrate (Fig. 7, element 24; column 11, line 9).
Regarding to claim 3, Cho teaches the one or more openings includes a pair of openings (Fig. 7).
Regarding to claim 4, Cho teaches the second plurality of packages is directly underneath the first plurality of packages (Fig. 7).
Regarding to claim 5, Cho teaches a discrete integrated passive device component mounted on the bottom side of the module substrate within the one or more openings (column 3, lines 54-55).
Regarding to claim 6, Cho teaches general purpose in/out routing and power routing through the routing substrate and the module substrate to connect the plurality of contacts on the bottom side of the routing substrate and the first die (the package is an electronic package, inherently, general purpose in/out routing and power routing are connected through the routing substrate and the module substrate to connect the plurality of contacts on the bottom side of the routing substrate and the first die in order to operate the electronic package); and signal routing within the module substrate to connect the first die with both the first plurality of packages and the second plurality of packages (the package is an electronic package, inherently, signal routing is within the module substrate to connect the first die with both the first plurality of packages and the second plurality of packages in order to operate the electronic package).
Regarding to claim 8, Cho teaches a plurality of solder bumps on a bottom side of the routing substrate (Fig. 7, elements 28; column 5, lines 29-31).
Regarding to claim 10, Cho teaches the module substrate is a coreless module substrate (Fig. 3, Fig. 7, the module substrate 10 is a coreless module substrate).
Regarding to claim 11, Cho teaches the routing substrate is a laminate routing substrate; and further comprising a first routing through the laminate routing substrate and the coreless module substrate to connect the plurality of contacts on the bottom side of the laminate routing substrate and the first die (Fig. 3, Fig. 7); and second routing within the coreless module substrate to connect the first die with both the first plurality of packages and the second plurality of packages (Fig. 3, Fig. 7).
Regarding to claim 13, Cho teaches the laminate routing substrate is a cored substrate (Fig. 3, Fig. 7).
Regarding to claim 16, Cho teaches Cho teaches a module (Figs. 3-7) comprising:
a circuit board (column 7, lines 15-17, main board is not shown);
a double side mounted package structure mounted on the circuit board, the double side mounted package structure (Fig. 4, element 100; column 7, lines 15-17; column 10, lines 24-25, double side mounted package structure mounted on the circuit board) comprising:
a module substrate (Fig. 7, element 10; column 11, line 15);
a first die mounted on a top side of the module substrate (Fig. 7, element 1, the first element from the left);
a first plurality of packages mounted on the top side of the module substrate laterally adjacent to the first die (Fig. 7, elements 1, the second elements and the third element from the left);
a routing substrate mounted to a bottom side of the module substrate, a portion of the routing substrate directly underneath the first die (Fig. 7, element 20
one or more openings extending completely through the routing substrate (Fig. 7, the vias 25 through the routing substrate 20);
a second plurality of packages mounted on the bottom side of the module substrate and within the one or more openings such that the second plurality of packages is completely laterally surrounded by routing substrate (Fig. 7, elements 1, the elements 1 on the bottom side of the module substrate 10, in the cavity completely laterally surrounded by routing substrate); and
a plurality of contacts on a bottom side of the routing substrate (Fig. 7, element 24; column 11, line 9).
Regarding to claim 18, Cho teaches comprising a discrete integrated passive device component mounted on the bottom side of the module substrate within the one or more openings (column 3, lines 54-55).
Regarding to claim 19, Cho teaches general purpose in/out routing and power routing through the routing substrate and the module substrate to connect the plurality of contacts on the bottom side of the routing substrate and the first die (the package is an electronic package, inherently, general purpose in/out routing and power routing are connected through the routing substrate and the module substrate to connect the plurality of contacts on the bottom side of the routing substrate and the first die in order to operate the electronic package); and signal routing within the module substrate to connect the first die with both the first plurality of packages and the second plurality of packages (the package is an electronic package, inherently, signal routing is  within the module substrate to connect the first die with both the first plurality of packages and the second plurality of packages in order to operate the electronic package
Regarding to claim 20, Cho teaches the module substrate is a coreless module substrate and the routing substrate is a cored laminate substrate (Fig. 3, the module substrate 10 is a coreless module substrate and the routing substrate 20 is a cored laminate substrate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent No. 8,901,718), as applied to claims 1 and 6 above.
Regarding to claim 7, Cho as modified is silent as to the thicknesses, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminate routing substrate to be thicker than the coreless module substrate in order to provide sufficient space for the second plurality of packages mounted on the bottom side of the module substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent No. 8,901,718), as applied to claims 1 and 8 above, and further in view of Nakamura et al. (U.S. Patent No. 6,851,599).
Regarding to claim 9, Cho teaches
the first die is mounted on the top side of the module substrate with solder bumps column 5, lines 29-31);
the first plurality of packages is mounted on the top side of the module substrate with solder paste (column 6, lines 42-43);
the second plurality of packages is mounted on the bottom side of the module substrate with solder paste (column 6, lines 55-56); and
the routing substrate is mounted to the bottom side of the module substrate with solder paste (column 6, lines 62-63).
Cho also discloses the solder pastes are cure by apply heat (column 6, lines 45-45). Cho does not clearly disclose the applying heat converts solder pastes into solder bumps. Nakamura teaches the applying heat converts solder pastes into solder bumps (column 1, lines 35-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in view of Nakamura to apply sufficient heat to melt the solder pastes to form solder bumps in order to increase adhesion.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent No. 8,901,718), as applied to claims 1 and 10-11 above.
Regarding to claim 12, Cho as modified is silent as to the thicknesses, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminate routing substrate to be thicker than the careless module substrate in order to provide sufficient space for the second plurality of packages mounted on the bottom side of the module substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the second routing within the coreless module substrate is characterized by a finer pitch and narrower line width than the first routing through the laminate routing substrate” in combination with the limitations recited in claims 1 and 10-11.
Regarding to claim 15, the prior art fails to anticipate or render obvious the claimed limitations including “a top side stiffener ring mounted to the top side of the module substrate, wherein the top side stiffener ring laterally surrounds the first plurality of packages and the first die” in combination with the limitations recited in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.